Citation Nr: 1130012	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for right foot traumatic arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976 and from January 1978 to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Columbus, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for right foot traumatic arthritis.

In December 2009, the Board remanded the claim for further development.

As noted in the December 2009 remand, the issues of entitlement to service connection for bilateral hip disability secondary to right foot traumatic arthritis, and entitlement to increased ratings for right and left knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran has right foot hallux rigidus which is part of his service connected right foot disability.

2.  A 10 percent disability rating is the maximum scheduler rating for hallux rigidus.

3.  Right foot traumatic arthritis with hallux rigidus is not productive of a moderately severe foot disability.


CONCLUSION OF LAW

Right foot traumatic arthritis with hallux rigidus does not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2000 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5010-5284, 5280, 5281 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a November 2005 and May 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice how VA determines the disability rating and effective date.  He was provided notice of the specific rating criteria used to evaluate arthritis and foot disabilities in an August 2006 statement of the case.  The claim was most recently readjudicated in a January 2011 supplemental statement of the case.  Thus, any timing error as to notice of the specific rating criteria or other VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA and private treatment records, to include the records from Dr. Blaakman pursuant to the Board's December 2009 remand, and the claimant underwent VA examinations in December 2005 and February 2010.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

For the purpose of rating disability due to arthritis, the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

The RO has used the criteria from Diagnostic Code 5284, which provides criteria for rating other foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5281, severe unilateral hallux rigidus is rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  Under Diagnostic Code 5280, severe unilateral hallux rigidus warrants a maximum disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Analysis

In a January 1999 rating decision, the RO granted entitlement to service connection for this disability and assigned a noncompensable rating effective November 1, 1997, pursuant to Diagnostic Code 5010.  In a November 2002 rating decision, the RO assigned a 10 percent disability for this disability effective October 4, 2002 under Diagnostic Code 5010-5284.  In November 2005, the RO received the Veteran's claim for an increased rating for this disability.

The record on appeal demonstrates that in addition to right foot traumatic arthritis, medical professionals have diagnosed right foot hallux rigidus and calluses.  Although the February 2010 VA examiner did not find right foot hallux rigidus, the examiner did not specifically say that hallux rigidus was not present.  The examiner did note the absence of hallux valgus, and that all of the Veteran's complaints and findings were due to right foot traumatic arthritis.  The competent medical evidence, however, shows that the Veteran has right foot hallux rigidus and that the hallux rigidus is part of the service-connected right foot disability.  See, e.g., records from Dr. Blaakman.  The Board, however, cannot separately rate the hallux rigidus from right foot traumatic arthritis because separately rating these disabilities would be pyramiding since these disabilities involve same manifestations of disability.  38 C.F.R. § 4.14.

A 10 percent disability rating is the maximum scheduler rating for hallux rigidus.  Therefore, the Board will consider whether a higher rating is warranted under Diagnostic Codes 5010-5284.  The February 2010 VA examination report shows that the Veteran could flex the right first metatarsophalangeal joint to 20 degrees.  Thus, there is limitation of motion in the right foot and only a 10 percent rating would be warranted based on arthritis under Diagnostic Code 5010.

Turning to Diagnostic Code 5284, the representative in a July 2011 appellant's post-remand brief argued that the right foot disability more approximates the criteria for a 20 percent rating under Diagnostic Code 5284.  A review of the VA and private treatment records as well as the VA examination reports shows that the preponderance of competent and credible evidence shows that the right foot traumatic arthritis with hallux rigidus has not been productive of moderately severe disability.

Private medical records show that the first right metatarsophalangeal joint is manifested by local erythema, edema, and pain on palpation and motion.  At the December 2005 VA examination, there were no corns, calluses, or edema, and there was no restriction or painful motion.  There was no abnormal weight bearing, weakness, or instability.  The appellant's foot posture on standing was normal, and his gait was normal.  There was, however, tenderness to palpation at the right first metatarsophalangeal joint.  

At the February 2010 VA examination, there were no corns, but there were calluses.  There was no edema.  There was moderate painful motion at the first right metatarsophalangeal joint throughout range of motion testing.  The first right metatarsophalangeal joint was mildly tender.  Other than calluses, there was no evidence of abnormal weight bearing.  There was no weakness or instability.

The Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an increased evaluation for the right foot disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 10 percent rating and no higher.  In this regard, the Veteran has complained of pain on several occasions; however, the effect of the pain is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5010 and 5284.  Lichtenfels.

Based on the above, the Board finds that the Veteran's right foot disability is most appropriately rated under the Diagnostic Code for hallux rigidus than the Diagnostic Code for arthritis because the medical evidence shows that the symptomatology of the hallux rigidus is more severe than the limitation of motion from the arthritis.  Moreover, even rating the appellant under Diagnostic Codes 5010 and 5284 would not warrant the assignment of a higher rating because the foot disorder is not more than moderate in degree.  38 C.F.R. § 4.71a.

The appeal is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for right foot traumatic arthritis with hallux rigidus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


